DETAILED ACTION
This communication is in responsive to amendment for Application 16/745905 filed on 12/14/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-18 are presented for examination.

Some entries of IDS filed on 12/14/2021 have been considered and others (no English translation that gives enough information to consider the IDS) were not. 
Response to Arguments
4.	Examiner statements in the mailed Non-Final with respect to obvious limitations including common knowledge or well-known in the art are taken to be admitted prior art because applicant failed to traverse the Examiner’s assertion, see MPEP 2144.03 C. 

5.	Applicant’s arguments in the amendment filed on 12/14/2021 regarding claim rejection under 35 USC § 103 with respect to Claims 1-18 are moot in view of the new ground of rejection.
	Applicant arguments are conclusory and provides no real evidence or support to differentiate the cited art. No attempt to show why Examiner’s interpretation is not reasonable. Thus, Examiner response will also be similar. 
a. applicant argues that Grubis teachings are not used in the same manner as claim 1 because Grubis does not disclose operations of determine to switch to a scan 
	Yokoo is used to teach “scan mode.” Applicant arguments do not provide any support as why Grubis teachings are used in a different manner or why the teachings are not within the limitations instead, applicant states “Grubis are markedly different from those received in claim 1.” Examiner interprets claims and map according. See Office Action below.

b.	 applicant argues that criteria values are derived from physiological data of Grubis and not be interpreted as “including data detected from the sensor device “ (Remakes p. 4). Examiner disagrees because the cited art still teaches the claimed limitation. 
The claim calls for the data that is “generated by the sensor device.” The cited paragraphs state, the sensor 62 is configured to acquire or otherwise measure a physiological parameter from the patient. Non-limiting examples of physiological parameters that may be measured or acquired, include biopotentials such as electrocardiogram (ECG), electromyogram (EMG), and electroencephalogram (EEG). The sensor 62 may also be configured to acquire other physiological parameters such a heart rate, oxygen saturation (SPO.sub.2), blood pressure, such as acquired by noninvasive blood pressure (NIBP) monitoring, respiration rate, motion detection, or temperature. However, these are merely exemplary of the types of sensors that may be incorporated into the peripheral electronic device 54 and are not intended to be limiting.
The position detector 64 further provides the location of the peripheral electronic device 54 and can be transmitted by the transmitter 62 along with the physiological data collected by the sensor 64.
At 106 physiological data acquired by the sensors of the peripheral electronic devices are received by the processor. The peripheral electronic devices transmit the physiological data to the processor as described above through the wireless system. As further described above, a variety of physiological data may be acquired by sensors in peripheral electronic devices associated to each patient. The received physiological data may include, but is not limited to ECG, EMG, EEG, temperature, respiration, SPO.sub.2, blood pressure, movement, heart rate, pulse rate, or others. Depending upon the diagnosis and treatment being received by the patient, the patient may be monitored to acquire various physiological data. In embodiments, the acquired physiological data may be in the forms of waveforms, traces, or other signals that must be processed to obtain values meaningful to determining an association confidence level.
At 108 association criteria values are derived from the physiological data and the system data. The received physiological data is processed to derive association criteria values. The association criteria values derived from the physiological data may include such association criteria values that are representative of a confidence in the association status between an peripheral electronic device and the monitored patient by providing a measure of the coincidence or congruity between physiological data 
	Since the above teachings are data that  generated by the sensor device including data detected by the sensor, Examiner maintains his interpretation and rejection. 

c.	 applicant argues that the data of Grubis is less relevant to receive data (Remakes p. 4-5). Examiner disagrees because the cited art still teaches the claimed limitation. 
No attempt to even distinguish the claim language from the cited art. See the response above.

d.	 applicant argues that the receiving mode of Yokoo do not inbolve determination of whether to receive the sensor dataset (Remakes p. 5). Examiner disagrees because the cited art still teaches the claimed limitation. 
As stated in the Office Action, Yokoo teaches that a communication mode changes based on received signal. The signal includes any device. Grubis as stated above teaches that “[i]n embodiments, the acquired physiological data may be in the forms of waveforms, traces, or other signals that must be processed to obtain values meaningful to determining an association confidence level.” See ¶0037-¶0042. 
Again, no attempt to even distinguish the claim language from the cited art or to show why Examiner’s interpretation is not reasonable. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the determining steps to receive sensor dataset or not since the limitation after states “when it is determined…” this omission amounts to a gap that renders the claims unclear. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Grubis US 2015/0119651 A1 in view of Yokoo US 2014/0112315 A1. 
Regarding Claims 1 and 10, Grubis teaches a method for data transmission between a sensor device and an electronic device (Fig. 3), comprising steps of: 
broadcasting, by the sensor device, a beacon dataset and a sensor dataset that is associated with the beacon dataset, the sensor dataset being generated by the sensor device and including data detected by the sensor device (Fig. 3, ¶0029-
in receipt of the beacon dataset, determining, by the electronic device, whether to receive the sensor dataset associated with the beacon dataset (Fig. 3 & ¶0042-¶0044; determine association confidence level based on weight association criteria where once an association confidence level has been calculated at 112 this previously calculated association confidence level may be used at 114 as another association criteria is weighted and incorporated back into the method 100. Note that in some embodiments only physiological data based association criteria may be used while in other embodiments a combination of association criteria based upon system data and physiological data may be used.  It is possible that the number of association criteria changes and the weighting criteria changes during a single device-patient association session.  As will be discussed in further detail herein, embodiments of the method 100 may be repeated periodically in order to produce an updated evaluation of the association between the peripheral electronic devices and the monitored patient and the weighting of the association criteria may change from cycle to cycle.  These changes may be due to the addition or subtraction of peripheral electronic devices, length of time elapsing between evaluation cycles); 
and determining, by the electronic device, whether to receive the sensor dataset based on one of the beacon data (see Fig. 3 & ¶0042-¶0044; determine association confidence level based on weight association criteria where once an association confidence level has been calculated at 112 this previously calculated only physiological data based association criteria may be used while in other embodiments a combination of association criteria based upon system data and physiological data may be used.  It is possible that the number of association criteria changes and the weighting criteria changes during a single device-patient association session.  As will be discussed in further detail herein, embodiments of the method 100 may be repeated periodically in order to produce an updated evaluation of the association between the peripheral electronic devices and the monitored patient and the weighting of the association criteria may change from cycle to cycle.  These changes may be due to the addition or subtraction of peripheral electronic devices, length of time elapsing between evaluation cycles); 
when it is determined to receive the sensor dataset associated with the beacon dataset (Fig. 3 & ¶0042-¶0044; determine association confidence level based on weight association criteria where once an association confidence level has been calculated at 112 this previously calculated association confidence level may be used at 114 as another association criteria is weighted and incorporated back into the method 100. Note that in some embodiments only physiological data based association criteria may be used while in other embodiments a combination of association criteria based upon system data and physiological data may be used.  It is possible that the number of association criteria changes and the weighting criteria changes during a single device-patient association session.  As will be discussed in further detail herein, embodiments of the method 100 may be repeated periodically in order to produce an updated 
Grubis does not expressly teach operating, by the electronic device, in a scan mode so as to receive the sensor dataset associated with the beacon dataset.
Yokoo teaches operating, by the electronic device, in a scan mode so as to receive the sensor dataset associated with the beacon dataset (¶0065-¶0072, ¶0089-¶0091 & Fig. 12; switching to a communication mode when data from different sensors deemed urgent or semi urgent).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Yokoo into the system of Grubis e.g. switching between modes to receive data in order to reduce power consumption (¶0065). Utilizing such teachings enable the system to achieve immediate support upon urgency e.g. effective to enable the device to frequently receive data and wait to receive urgent data for a node on a priority basis which is an improvement to communication when data is unexpectedly generated in a node other than scheduled nodes where the node in which the data is generated may not communicate with the device and it is difficult to achieve immediate support (¶0027-¶0028). 

Regarding Claim 2, Grubis in view of Yokoo teach the method of Claim 1, Grubis further teaches wherein: 

the step of determining whether to receive the sensor dataset associated with the beacon dataset includes determining whether the beacon dataset has been by the electronic device received before (see claim 1 above. Additionally, Fig. 3 & ¶0042-¶0044; determine association confidence level based on weight association criteria where once an association confidence level has been calculated at 112 this previously calculated association confidence level may be used at 114 as another association criteria is weighted and incorporated back into the method 100. Also see Yokoo in ¶0065-¶0072, ¶0089-¶0091 & Fig. 12; switching to a communication mode when data from different sensors deemed urgent or semi urgent which implies that already received data is not urgent), 
and determining to receive the sensor dataset associated with the beacon dataset when it is determined that the beacon dataset has not been received by the electronic device before (see claim 1 above. Additionally Fig. 3 & ¶0042-¶0044; determine association confidence level based on weight association criteria where once an association confidence level has been calculated at 112 this previously calculated association confidence level may be used at 114 as another association criteria is 

Regarding Claim 7, Grubis in view of Yokoo teach the method of Claim 1, Grubis further teaches further comprising storing the sensor dataset by the electronic device (¶0054).

Regarding Claim 8, Grubis in view of Yokoo teach the method of Claim 1, Yokoo further teaches further comprising: when it is determined not to receive the sensor dataset associated with the beacon dataset, the electronic device operating in a standby mode (Yokoo in ¶0065-¶0072, ¶0089-¶0091 & Fig. 12; switching to a communication mode when data from different sensors deemed urgent or semi urgent which implies that already received data is not urgent).
See above reasons for combining the cited art.

Regarding Claim 9, Grubis in view of Yokoo teach the method of Claim 1, Grubis further teaches wherein: the sensor dataset includes at least two most recent detected values of a physiologic parameter associated with a test subject (¶0037-¶0044), and at least two time instances associated respectively with the at least two most recent detected values of the physiologic parameter (¶0037-¶0044; implied), each of the time instances indicating a time instance at which the respective one of the at least two most 

	Claims 10-11 and 16-18 are substantially similar to the above claims, thus the same rationale applies. 

Claims 3-6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Grubis in view of Yokoo and further in view of Carstens et al. (hereinafter Carstens) US 2016/0269168 A1. 

Claims 3-5 are known in the art because they recites the well-known AES encryption and encryption algorithm. Instant specification states that AES decrypting algorithm is being used, see ¶0040. The AES algorithm was not invented by the applicants and is known in the art. Despite that, Examiner still cites to additional art for support. 
 	Regarding Claim 3, Grubis in view of Yokoo teach the method of Claim 1, Grubis further teaches further comprising, prior to the step of broadcasting, steps of: 
establishing, by the electronic device, a preliminary connection between the sensor device and the electronic device (Fig. 3 & ¶0035; each device/sensor register); 
However, Grubis in view of Yokoo does not expressly teach obtaining, by the sensor device, an encryption key from the electronic device; 
and encrypting, by the sensor device, the sensor dataset using the encryption key.

and encrypting, by the sensor device, the sensor dataset using the encryption key (¶0056-¶0070; AES is used for authentication where a encryption key is generated e.g.  generate asymmetric key pair between second and first apparatus).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Carstens into the system of Grubis in view of Yokoo in order to determine whether a synchronization can be performed on the basis of temporal information communicated by the second apparatus and for a check to determine whether a piece of access authorization information communicated from the second apparatus to the first apparatus authorizes access to the first apparatus or an apparatus associated therewith (¶0056).

Regarding Claim 4, Grubis in view of Yokoo and Carstens teach the method of Claim 3, Carstens further teaches further comprising the following steps of:
 transmitting, by the electronic device to the sensor device, an encrypted first key that was created by encrypting a first key using an encrypting algorithm (¶0056-¶0070; third key is used at the time of a check on the authenticity of the second apparatus); 
decrypting, by the sensor device, the encrypted first key using a decrypting algorithm to obtain a second key (¶0056-¶0070; the key pair may be a symmetric key pair, which means that the first key and the second key are identical.  Encryption and decryption using such symmetric keys can be performed according to the Advanced 
encrypting, by the sensor device, the second key using the encrypting algorithm to obtain an encrypted second key, and transmitting the encrypted second key to the electronic device (¶0056-¶0070; the key pair may be a symmetric key pair, which means that the first key and the second key are identical.  Encryption and decryption using such symmetric keys can be performed according to the Advanced Encryption Standard (AES), DES (Data Encryption Standard), Data Encryption Algorithm (DEA), Triple-DES, IDEA (International Data Encryption Algorithm) or Blowfish methods, for example, to cite just a few examples); 
decrypting, by the electronic device, the encrypted second key using the decrypting algorithm to obtain a third key (¶0056-¶0070; the key pair may be a symmetric key pair, which means that the first key and the second key are identical.  Encryption and decryption using such symmetric keys can be performed according to the Advanced Encryption Standard (AES), DES (Data Encryption Standard), Data Encryption Algorithm (DEA), Triple-DES, IDEA (International Data Encryption Algorithm) or Blowfish methods, for example, to cite just a few examples); 
comparing, by the electronic device, the third key and the first key (¶0056-¶0070; symmetric key pair is used meaning that both when compared are identical); 
and when it is determined that the third key is identical to the first key, determining, by the electronic device, that the sensor device has obtained the encryption key (¶0056-¶0070; keys are compared and apparatus are authenticated e.g. 

Regarding Claim 5, Grubis in view of Yokoo and Carstens teach the method of Claim 4, Carstens further teaches further comprising the following steps of: 
terminating, by the electronic device, the preliminary connection between the sensor device and the electronic device after determining that the sensor device has obtained the first key (¶0056-¶0070; the key pair may be a symmetric key pair, which means that the first key and the second key are identical.  Encryption and decryption using such symmetric keys can be performed according to the Advanced Encryption Standard (AES), DES (Data Encryption Standard), Data Encryption Algorithm (DEA), Triple-DES, IDEA (International Data Encryption Algorithm) or Blowfish methods, for example, to cite just a few examples); 

and decrypting, by the electronic device, the sensor dataset using the first key serving as the decrypting key (¶0056-¶0070; the first key may be stored on a third apparatus, wherein the third apparatus generates the information that comprises at least the fourth key encrypted using the first key and communicates this information and the third key to the second apparatus.  By way of example, the third apparatus can also generate the third key and the fourth key, for example afresh on a daily basis, so that every day other third and fourth keys are obtained.  By way of example, the third apparatus may be an access authorization generation apparatus, particularly a server, that generates access authorization information and communicates it to the second apparatus, so that the second apparatus can use this access authorization information to gain access to the first apparatus or to an apparatus associated therewith).

Regarding Claim 6, Grubis in view of Yokoo and Carstens teach the method of Claim 4, Carstens further teaches the electronic device communicating with a server via a network, the server storing a user profile associated with a user of the electronic device, the user profile including account information of the user, the method further 

	Claims 12-15 are substantially similar to the above claims, thus the same rationale applies. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455